DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/29/21 has been entered. Claims 1-9, 11-20 remain pending in the application. It is acknowledged that claim 10 has been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 16, 20 similarly recite identifying a query definition model associated with the data retrieval query, wherein the query definition model defines one or more requested hierarchical relationships between a plurality of requested data nodes for the data retrieval query; transmitting a respective data retrieval request to each data source of the plurality of data sources to obtain a per-source portion of the plurality of requested data nodes that is associated with [[the]]said each data source, comprising: calculating a per-source node retrieval latency measure associated with at least said each data source based on historic data retrieval 
The limitations of identifying, determining a model completeness measure for the updated query processing model, wherein the model completeness measure for the updated query processing model indicates a structural similarity measure between a modeling structure of the query definition model and a processing structure of the query processing model, determining whether the model completeness measure satisfies one or more completeness threshold criteria, as drafted, recite processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – an apparatus, plurality of data sources, at least on processor, memory, identifying a query definition model associated with the data retrieval query, wherein the query definition model defines one or more requested hierarchical relationships between a plurality of requested data nodes for the data retrieval query; transmitting a respective data 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of identifying a query definition model associated with the data retrieval query, wherein the query definition model defines one or more requested hierarchical relationships between a plurality of requested data nodes for the data retrieval query; transmitting a respective data retrieval request to each data source of the plurality of data sources to obtain a per-source portion of the plurality of requested data nodes that is associated with the data source…; and selecting a data source from plurality of data sources based on the per-source node retrieval latency measure for obtaining the per-source portion; and upon obtaining each particular per-source portion from a particular data source of the plurality of data sources, updating a query processing model for the data retrieval query based on the particular per-source portion, wherein the query processing model comprises one or more retrieved data items, and in response to 
Claims 2-9, 11-15, 17-19 depend on claims 1, 16 and include all the limitations of claims 1, 16. Therefore, claims 2-9, 11-15, 17-19 recite the same abstract idea of determining model completeness practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 2-8, 17-19 similarly recite additional limitations pertaining to a query definition model defining hierarchical degree of data nodes, the determining of structural similarity and whether it satisfies a distance threshold. This judicial exception is not integrated into a practical application. These additional elements represent further mental process steps of visually and 
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of imitations pertaining to a query definition model defining hierarchical degree of data nodes, the determining of structural similarity and whether it satisfies a distance threshold represent further mental process steps of visually and mentally determining structural similarity between a modeling structure and processing structure which could each be represented by trees that are displayed and viewable by a user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional steps are considered an abstract idea (mental process step) and do not integrate the judicial exception into a practical application. Further recitation of the abstract idea (mental process 
Claims 9, 11-13 similarly recite additional limitations pertaining to the determining of per-source portions and the selected portion. These additional limitations do not integrate the abstract idea into a practical application and represent insignificant extra-solution activity and are mere data gathering steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, the additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing query processing technology as mere tools of conventional data gathering techniques.
Claims 14-15 similarly recite additional limitations of generating UI elements and the output/display of query results. These additional steps merely represent insignificant post-solution activities. Accordingly, claims 14-15 further recite the abstract idea and are ineligible. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of generating UI elements and the output/display of query results merely represent insignificant post-solution activities of the steps that precede them. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, The additional elements represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of presenting offers (data) and gathering statistics, as in OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. These additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing query processing technology as mere tools of conventional data gathering and retrieval.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury (US 2018/0329958) in view of Balachandran (US 2015/0046492) and further in view of Raghunath (US 2017/0093976).
Regarding claim 1, Choudhury discloses:
A computer-implemented method for processing a data retrieval query using a plurality of data sources, the computer-implemented method comprising: identifying a query definition model associated with the data retrieval query, wherein the query definition model defines one or more requested hierarchical relationships between a plurality of requested data nodes for the data retrieval query at least by ([0015]-[0016] disclose building a query graph based on user input (data retrieval query), wherein the query definition model is the query graph, as also shown in at least Fig. 3, which includes/defines the requested hierarchical relationships and plurality of requested data nodes);
transmitting a respective data retrieval request to each data source of the plurality of data sources to obtain a per-source portion of the plurality of requested data nodes that is associated with said each data source… at Each of the nodes holds part of the data graph, which allows continuous query processing to proceed even if the data graph is too large to fit in memory at any single one of the nodes. Each of the nodes can then perform specific tasks on the data in its memory (e.g., searching for query subgraphs) and report results to an SJ tree”) and the communication server 670, as shown in at least Fig. 6 transmits the commands, such as searching for query subgraphs, between the nodes which each store a portion of the data graph within a portion of the global address space; further, the data sources of the plurality of data sources are the nodes which each hold part of the data graph, or SJ tree;
and upon obtaining each particular per-source portion from a particular data source of the plurality of data sources, updating a query processing model for the data retrieval query based on the particular per-source portion, wherein the query processing model comprises one or more retrieved data items at least by ([0082] “Operations of the continuous subgraph matcher (264) can be executed in parallel with multiple processing cores of the receive update data and make changes to the portion of the data graph stored in memory at that node. Each of the nodes holds part of the data graph, which allows continuous query processing to proceed even if the data graph is too large to fit in memory at any single one of the nodes. Each of the nodes can then perform specific tasks on the data in its memory (e.g., searching for query subgraphs) and report results to an SJ tree. The SJ tree itself can be stored in global memory at the nodes” [0132] “With the one or more processing cores at the given node, operations are then performed to add the new partial matches, if any, of the one or more query subgraphs to one or more corresponding new sets of partial matches of the SJ tree. For example, for a given query subgraph that has been searched, partial matches are added to a corresponding new set of partial matches stored in memory addressed according to a global address space at the given node or another node.” [0160] “when a thread on a processing core at a given node searches for the top-selectivity query subgraph and any triggered query subgraph, if a partial match is found, values for vertices in the partial match are updated in the search control data structure in local memory at the given node. The partial match event is also reported to other nodes, which update their versions of the search control data structure.”) and the query processing model is the SJ tree comprising the subgraphs which is/are continuously searched and 
determining a model completeness measure for the updated query processing model, wherein the model completeness measure for the updated query processing model indicates a structural similarity measure between a modeling structure of the query definition model and a processing structure of the query processing model at least by ([0021] “The visualization tool also receives information that indicates partial matches of the query subgraphs within the data graph. The visualization tool renders for display, and presents on a display screen, a match graphic that depicts at least some of the vertices and at least some of the edges of the data graph, the complete matches (if any), and the partial matches. For the partial matches, the rendering depends on extent of progress (or maturity) towards completion. For example, for the partial matches, color in the match graphic can depend on the extent of progress towards completion… The visualization tool can repeat these operations as the data graph changes.” [0022] “The visualization tool can render for display, and present on a display screen in conjunction with the match graphic, a progress graphic that depicts vertices of an SJ tree for the query graph. The rendering the progress graphic can depend at least in part on counts of matches for the vertices of the SJ tree. For example, for the vertices of the SJ tree, color and/or size in the progress graphic can depend on the counts of the matches for the vertices of the SJ tree.” [0054] “During the execution of continuous subgraph matching queries on graph-structured data, the results level of matching for the respective query subgraphs. A matching score can be computed based on where a match occurs in the SJ tree. The matching score can quantify, for example, the count of edges in the query subgraph as a proportion of the count of edges in the query pattern” [0131] discloses the data structures used to store partial matches comprising first and second mapping structures [0224]-[0225] discloses the display rendering for the tree/subtree matching which is based on the count of matching vertices) and the model completeness measure is the extent of progress towards completion of the SJ tree or the matching score which are both based on counting the edges and/or nodes/vertices in the trees/subtrees between the query tree (modeling structure of the query definition model) and the SJ tree stored within the global address space which comprises the subtrees stored locally within the memory of each node (processing structure of the query processing model);
…generating a selected portion of the one or more retrieved data items as a partial query output for the data retrieval query at least by ([0223]-[0225] discloses the rendering and display of partial and complete matches as well as a progress graphic based on the continuous/repetitive tree/subtree matching wherein new partial matches (selected portion) can be emphasized within the display).
Choudhury fails to disclose “…comprising: calculating a per-source node retrieval latency measure associated with at least said each data source based on historic data retrieval latency data, and selecting a data source from plurality of data sources based on the per-source node retrieval latency measure for obtaining the per-source portion; determining whether the model completeness measure satisfies one or more completeness threshold criteria, and in response to determining that the model completeness measure satisfies the one or more completeness threshold criteria, generating a selected portion of the one or more retrieved data items as a partial query output for the data retrieval query”
However, Balachandran teaches the following limitations, determining whether the model completeness measure satisfies one or more completeness threshold criteria at least by ([0032] “the query module may determine that the STsource matches the STquery, or the STquery, matches the STsource, if the “similarity score” calculated based on the matching tree pattern meets or exceeds a predetermined and configurable percentage matching threshold (e.g., 75% or more).”) and the model completeness measure is the similarity score while the completeness threshold criteria is the percentage matching threshold,
and in response to determining that the model completeness measure satisfies the one or more completeness threshold criteria, generating a selected portion of the one or more retrieved data items as a partial query output for the data retrieval query at least by ([0029] “, the query module may convert the STsource and STquery, into “characteristic vectors”” [0047] “the matching components with respect to the query snippet, and utilize the relevance scores to select top-k number of source code files. The selected top-k number of source code files may be deemed relevant to the query snippet.” [0053] “the query module may calculate the relevance score by accumulating the weighted similarity scores…the query module may sort the relevance scores in a decreasing order, and return the k number of source code files having the top relevance scores”) and a relevance score is determined for each source code file based on accumulated similarity scores of source vectors that were converted from the source subtrees which correspond to matching components that satisfied the matching threshold as disclosed in [0032] responsive to the query; and a top-k number of source code files are deemed relevant to the query snippet (selected portion of the retrieved data items) based on the relevance scores and are returned as results of the query (partial query output for the data retrieval query).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Balachandran into the teaching of Choudhury because both references similarly disclose query processing using trees or graphs of data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Choudhury to further include the determination of whether a level of match satisfies a threshold as in Balachandran in order to return the most relevant results to the query.
Choudhury, Balachandran fail to disclose “…comprising: calculating a per-source node retrieval latency measure associated with at least said each data source based on historic data retrieval latency data, and selecting a data source from plurality of data sources based on the per-source node retrieval latency measure for obtaining the per-source portion”
However, Raghunath teaches the following limitations, …comprising: calculating a per-source node retrieval latency measure associated with at least said each data source based on historic data retrieval latency data at least by ([0046] “In block 508, the proxy computing node 106 obtains a retrieval latency of the storage node identified in block 504. To do so, in block 510, the proxy computing node 106 obtains a per-byte-latency calculated for the identified storage node. Additionally, in block 510, the proxy computing node 106 obtains a recent request latency calculated for the identified storage node.” [0050] “the proxy computing node 106 calculates an updated recent request latency. As also described previously, in block 536, the recent request latency is calculated (see, e.g., Equation 2 above) as a function of the weighted parameter, the request completion time, and a most recently calculated recent request latency. In block 538, each of the updated per-byte-latency calculated in block 530 and the updated recent request latency calculated in block 534 are stored local to the proxy computing node 106 such that each may be retrieved by a next iteration as the most recently calculated per-byte latency and the most recently calculated recent request latency, respectively.”),
and selecting a data source from plurality of data sources based on the per-source node retrieval latency measure for obtaining the per-source portion at least by ([0052] “In block 544, the proxy computing node 106 generates a chunk request usable for retrieving the chunk of the object (i.e., a portion of the previously request data object) from the storage node identified in block 504.”) and step 508 of Fig. 5 shows the obtaining of a retrieval latency of a storage node in order to determine to chunk the data object in step 516 of Fig. 5 and subsequently transmit the chunk request to the identified storage node in step 548 of Fig. 7 (selecting storage node step 548 based on latency calculated/obtained in step 508).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Raghunath into the teaching of Choudhury, Balachandran because the references similarly disclose query processing. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the selecting of nodes to retrieve data based on their latency as in Raghunath in order improve the efficiency of data retrieval.
As per claim 4, claim 1 is incorporated, Choudhury further discloses:
wherein: the query definition model further defines, based on the one or more requested hierarchical relationships, one or more hierarchical subtrees, each hierarchical subtree of the one or more hierarchical subtrees is associated with a respective subtree root data node of the plurality of requested data nodes and any requested data nodes of the plurality of requested data nodes that depend from the respective subtree root data node at least by ([0094] “FIG. 4 shows an example of decomposition of a query graph (410) into multiple query subgraphs (413, 414, 415, 416) organized as an SJ tree. The dotted lines represent vertices of the SJ tree. At the root vertex of the SJ tree, the query graph (410) includes five vertices (labeled A-E) and seven edges.”) and Fig. 4 shows the query graph (query definition model) which is decomposed or defined by various query subgraphs which are each associated with the root node “A” and the requested nodes therewith,
and the structural similarity measure between the modeling structure of the query definition model and the processing structure of the query processing model is determined based on one or more captured subtree properties of one or more captured subtrees associated with the processing structure at least by ([0042] “A query graph represents a target pattern for matching in a data graph. More formally, a query graph can be modeled as a temporal, multi-dimensional, directed multi-graph. A query graph can be quite complex, potentially including many vertices and edges in repeating internal structures and/or non-repeating arrangements… To be useful, however, a query graph should capture enough of the unique structure of the target pattern to identify instances of the target pattern without incorrectly flagging normal data events.” [0054] “The matching score can quantify, for example, the count of edges in the query subgraph as a proportion of the count of edges in the query pattern”) and the captured subtrees properties associated with the processing 
As per claim 5, claim 4 is incorporated, Choudhury fails to disclose “wherein: the query definition model further defines, based on the one or more requested hierarchical relationships, a respective hierarchical degree for each requested data node of the plurality of requested data nodes, the one or more captured subtree properties include a particular hierarchical degree of a subtree node associated with the processing structure that is a lowest subtree node associated with the processing structure, and determining whether the structural similarity measure between the modeling structure of the query definition model and the processing structure of the query processing model satisfies one or more structural similarity criteria comprises determining whether the particular hierarchical degree is below a subtree node hierarchical degree threshold”
However, Balachandran teaches the following limitations, wherein: the query definition model further defines, based on the one or more requested hierarchical relationships, a respective hierarchical degree for each requested data node of the plurality of requested data nodes at least by ([0033] “the query module may evaluate the one or more identified source sub-trees, and discard those source sub-trees that may be “subsumed by” (completely or substantially contained in) other matching source sub-trees. For example, an identified STsource having “root node 4” in the source AST 330 may be covered by another identified STsource having “root node 3” in the source 
the one or more captured subtree properties include a particular hierarchical degree of a subtree node associated with the processing structure that is a lowest subtree node associated with the processing structure at least by ([0033] “the query module may evaluate the one or more identified source sub-trees, and discard those source sub-trees that may be “subsumed by” (completely or substantially contained in) other matching source sub-trees. For example, an identified STsource having “root node 4” in the source AST 330 may be covered by another identified STsource having “root node 3” in the source AST 330. Thus, the query module may aggregate the source sub-trees by including the source sub-tree having root node 3, but not the source sub-tree having root node 4, for further processing.”) and, when determining structural similarity, the STsource (processing structure) with the lowest subtree node or the STsource that has root node 3 (lowest subtree node) as in the example, is determined resulting in the largest and most relevant subtree for outputting responsive to the query/query AST (modeling structure).
and determining whether the structural similarity measure between the modeling structure of the query definition model and the processing structure of the query processing model satisfies one or more structural similarity criteria comprises determining whether the particular hierarchical degree is below a subtree node hierarchical degree threshold at least by ([0033] “the query module may evaluate the one or more identified source sub-trees, and discard those source sub-trees that may be “subsumed by” (completely or substantially contained in) other matching source sub-trees. For example, an identified STsource having “root node 4” in the source AST 330 may be covered by another identified STsource having “root node 3” in the source AST 330. Thus, the query module may aggregate the source sub-trees by including the source sub-tree having root node 3, but not the source sub-tree having root node 4, for further processing.” [0035] “the query module may determine that the STsource matches the STquery, or the STquery matches the STsource, if the “similarity score” calculated based on the above tree edit distance falls below a predetermined and configurable distance threshold (e.g., lower than 10).”) and the particular hierarchical degree is the tree edit distance which determines that a match is found when it falls below a threshold (subtree node hierarchical degree threshold) after the smaller matching subtrees have been subsumed by the larger matching subtrees as disclosed in [0033], as cited.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Balachandran into the teaching of Choudhury because both 
As per claim 6, claim 4 is incorporated, Choudhury fails to disclose “wherein: the one or more captured subtree properties include a particular node association count associated with a largest hierarchical subtree in the processing structure, and determining whether the structural similarity measure between the modeling structure of the query definition model and the processing structure of the query processing model satisfies one or more structural similarity criteria comprises determining whether the particular node association count associated with the largest hierarchical subtree in the processing structure satisfies a node association count threshold”
However, Balachandran teaches the following limitations, wherein: the one or more captured subtree properties include a particular node association count associated with a largest hierarchical subtree in the processing structure at least by ([0031] “the query module may calculate the similarity score based on how big a portion (in percentage) the matching tree pattern covers in the STsource and in the STquery, based on a number of nodes in the matching tree pattern, in the STsource, and in the STquery. The query module may use Psource to store the percentage of nodes covered by the 
and determining whether the structural similarity measure between the modeling structure of the query definition model and the processing structure of the query processing model satisfies one or more structural similarity criteria comprises determining whether the particular node association count associated with the largest hierarchical subtree in the processing structure satisfies a node association count threshold at least by ([0032] “the query module may determine that the STsource matches the STquery, or the STquery, matches the STsource, if the “similarity score” calculated based on the matching tree pattern meets or exceeds a 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Balachandran into the teaching of Choudhury because both references similarly disclose query processing using trees or graphs of data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Choudhury to further include the determination of whether a structural similarity measure satisfies a node count threshold as in Balachandran in order to return trees that include a substantial number of nodes responsive to the query.
As per claim 7, claim 4 is incorporated, Choudhury fails to disclose “wherein: the one or more captured subtree properties include a particular height measure associated with a tallest hierarchical subtree in the processing structure, and determining whether the structural similarity measure between the modeling structure of the query definition model and the processing structure of the query processing model satisfies one or more structural similarity criteria comprises determining whether the particular height measure associated with the tallest hierarchical subtree satisfies a height threshold”
However, Balachandran teaches the following limitations, wherein: the one or more captured subtree properties include a particular height measure associated with a tallest hierarchical subtree in the processing structure at least by ([0028] “the query module may extract those query sub-
and determining whether the structural similarity measure between the modeling structure of the query definition model and the processing structure of the query processing model satisfies one or more structural similarity criteria comprises determining whether the particular height measure associated with the tallest hierarchical subtree satisfies a height threshold at least by ([0028] “the query module may extract those query sub-
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Balachandran into the teaching of Choudhury because both references similarly disclose query processing using trees or graphs of data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Choudhury to further include the determination of whether a height measure satisfies a threshold as in Balachandran in order to avoid returning only single node or small trees responsive to the query.
As per claim 8, claim 4 is incorporated, Choudhury fails to disclose “wherein: the one or more captured subtree properties include a particular distance measure associated with a nearest hierarchical subtree in the processing structure, and determining whether the structural similarity measure between the modeling structure of the query definition model and the processing structure of the query processing model satisfies one or more structural similarity criteria comprises determining whether the particular distance measure associated with the nearest hierarchical subtree satisfies a distance threshold”
However, Balachandran teaches the following limitations, wherein: the one or more captured subtree properties include a particular distance measure associated with a nearest hierarchical subtree in the processing structure at least by ([0034] “the query module may compute the “similarity score” based on “tree edit distance” between the STsource and STquery. The “tree edit distance” is a commonly used tree similarity measurement based on tree-editing operations such as insert, delete, and re-label…The “tree edit distance” may store a minimum number of tree-editing operations required to convert a tree T1 to a tree T2.”) and the nearest hierarchical subtree is determined based on calculating the minimum number of tree-editing operations required to convert one tree/subtree to another tree/subtree,
and determining whether the structural similarity measure between the modeling structure of the query definition model and the processing structure of the query processing model satisfies one or more structural similarity criteria comprises determining whether the particular distance measure associated with the nearest hierarchical subtree satisfies a distance threshold at least by ([0035] “Thus, the query module may determine that the STsource matches the STquery, or the STquery matches the STsource, if the “similarity score” calculated based on the above tree edit distance falls below a predetermined and configurable distance threshold (e.g., lower than 10).”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Balachandran into the teaching of Choudhury because both references similarly disclose query processing using trees or graphs of data. 
As per claim 9, claim 1 is incorporated, Choudhury further discloses:
further comprising: determining, for said each data source of the plurality of data sources, the per-source portion of the plurality of requested data nodes at least by ([0113] “Each of the nodes holds part of the data graph, which allows continuous query processing to proceed even if the data graph is too large to fit in memory at any single one of the nodes. Each of the nodes can then perform specific tasks on the data in its memory (e.g., searching for query subgraphs) and report results to an SJ tree”).
As per claim 11, claim 1 is incorporated, Balachandran further discloses:
wherein the selected portion of the one or more retrieved data items comprises each retrieved data item of the one or more retrieved data items at least by ([0029] “, the query module may convert the STsource and STquery, into “characteristic vectors”” [0047] “the query module may determine a “relevance score” for each of the source code files that contain matching components with respect to the query snippet, and utilize the relevance scores to select top-k number of source code files. The selected top-k number of source code files may be deemed relevant to the query snippet.” [0053] “the query module may calculate the relevance score by accumulating the weighted similarity scores…the query module may sort the relevance scores in a 
As per claim 12, claim 1 is incorporated, Choudhury further discloses:
further comprising transmitting the partial query output to a query-initiating client device at least by ([0160] “The search control data structure is replicated in local memory at other nodes of the distributed architecture. Updates indicating new partial matches are exchanged between the nodes, such that each of the nodes includes an identical version of data in the search control data structure, after updates are processed. For example, when a thread on a processing core at a given node searches for the top-selectivity query subgraph and any triggered query subgraph, if a partial match is found, values for vertices in the partial match are updated in the search control data structure in local memory at the given node. The partial match event is also reported to other nodes, which update their versions of the search control data structure”) and the query-initiated client device is any of the nodes within the cluster which each update their local sub-
As per claim 13, claim 1 is incorporated, Choudhury further discloses:
wherein the selected portion of the one or more retrieved data items comprises each retrieved data item of the one or more retrieved data items at least by ([0029] “, the query module may convert the STsource and STquery, into “characteristic vectors”” [0047] “the query module may determine a “relevance score” for each of the source code files that contain matching components with respect to the query snippet, and utilize the relevance scores to select top-k number of source code files. The selected top-k number of source code files may be deemed relevant to the query snippet.” [0053] “the query module may calculate the relevance score by accumulating the weighted similarity scores…the query module may sort the relevance scores in a decreasing order, and return the k number of source code files having the top relevance scores”) and a relevance score is determined for each source code file based on accumulated similarity scores of source vectors that were converted from the source subtrees which correspond to matching components that satisfied the matching threshold as disclosed in [0032] responsive to the query; and a top-k number of source code files are deemed relevant to the query snippet (selected portion of the retrieved data items) based on the relevance scores and are returned as results of the query (partial query output for the data retrieval query),
except for any retrieved data items that were transmitted during a prior transmission of a past partial query output to a query-initiating device at least by ([0133] “Each of the vertices of in the SJ tree maintains (with a table or other data structure) a new set of partial matches that have been found in the search stage and also maintains an old set of partial matches that have been found in previous searches. The sets of partial matches can be stored in global memory across the multiple nodes in the cluster. Any partial match that is found by a worker thread in the search stage is copied from local memory at the given node to the memory addressed according to the global address space. Specifically, the new partial match is copied into the appropriate new set of partial matches in global memory with a “deep copy” operation, using a function such as memcpy that copies the entire partial match from the local stack or heap to the global memory.”) and the new set of partial matches are transmitted after and not before the previous matches, which are already stored in the SJ tree when the new set of partial matches are also stored.
As per claim 14, claim 1 is incorporated, Choudhury further discloses:
further comprising generating one or more user interface elements based on the partial query output at least by ([0223]-[0225] discloses the rendering and display of partial and complete matches as well as a progress graphic based on the continuous/repetitive tree/subtree matching wherein new partial matches (selected portion) can be emphasized within the display).
As per claim 15, claim 13 is incorporated, Choudhury further discloses:
wherein the selected portion of the one or more retrieved data items comprises each retrieved data item of the one or more retrieved data items except for any retrieved data items whose respective user interface elements were generated during a prior generation of user interface elements based on a past partial query output at least by ([0223] “the visualization tool continues by receiving (1510, 1520) new information that indicates complete matches, if any, and partial matches. In this way, the visualization tool can repeat the operations shown in FIG. 15 as the data graph changes, new complete matches are found, new partial matches are found, and so on. New partial matches and new complete matches can be emphasized (e.g., by compositing them in a “top” layer of the match graphic). Over time, old complete matches and old partial matches can be de-emphasized in the user interface (e.g., by overwriting them with newer matches at higher layers and/or depicting them in a different color or narrower lines).”) and the new partial matches are the selected portions of retrieved data items which are displayed together with old matches; that is, the new matches that are found (selected) exclude the old matches.
Regarding claim 16, Choudhury discloses:
An apparatus for processing a data retrieval query using a plurality of data sources, the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus to at least: identify a query definition model associated with the data retrieval query, wherein the query definition model defines one or more requested hierarchical relationships between a plurality of requested data nodes for the data retrieval query at least by ([0015]-[0016] disclose building a query graph based on user input (data retrieval query), wherein the query definition model is the query graph, as also shown in at least Fig. 3, which includes/defines the requested hierarchical relationships and plurality of requested data nodes);
transmitting a respective data retrieval request to each data source of the plurality of data sources to obtain a per-source portion of the plurality of requested data nodes that is associated with said each data source… at least by ([0105] discloses more commands that can be executed by the nodes such as global read and write operations [0110] “The communication server (670) is operable to, as a communication endpoint for the local node on the network (612), manage communication of incoming commands from one or more remote nodes and manage outgoing commands to one or more remote nodes. The worker thread(s) (650) and helper thread(s) (660) may send commands (through a command queue) to the communication server (670) for delivery to one or more remote nodes.” [0113] “Each of the nodes holds part of the data graph, which allows continuous query processing to proceed even if the data graph is too large to fit in memory at any single one of the nodes. Each of the nodes can then perform specific tasks on the data in its memory (e.g., searching for query subgraphs) and report results to an SJ tree”) and the communication server 670, as shown in at least Fig. 6 transmits the commands, such as searching for query subgraphs, between the nodes which each store a portion of 
and upon obtaining each particular per-source portion from a particular data source of the plurality of data sources, update a query processing model for the data retrieval query based on the particular per-source portion, wherein the query processing model comprises one or more retrieved data items at least by ([0082] “Operations of the continuous subgraph matcher (264) can be executed in parallel with multiple processing cores of the node at which the network analysis tool (260) operates.” [0113] “A data graph can be represented in memory addressed according to a global address space (e.g., in memory (631 . . . 63 n) of different nodes (621 . . . 62 n) of the cluster (610) shown in FIG. 6. In this case, the respective nodes receive update data and make changes to the portion of the data graph stored in memory at that node. Each of the nodes holds part of the data graph, which allows continuous query processing to proceed even if the data graph is too large to fit in memory at any single one of the nodes. Each of the nodes can then perform specific tasks on the data in its memory (e.g., searching for query subgraphs) and report results to an SJ tree. The SJ tree itself can be stored in global memory at the nodes” [0132] “With the one or more processing cores at the given node, operations are then performed to add the new partial matches, if any, of the one or more query subgraphs to one or more corresponding new sets of partial matches of the SJ tree. For example, for a given query subgraph that has been searched, partial at the given node. The partial match event is also reported to other nodes, which update their versions of the search control data structure.”) and the query processing model is the SJ tree comprising the subgraphs which is/are continuously searched and updated with retrieved data at an by each node, which stores a portion of the SJ tree, based on the query graph/subgraph,
determine a model completeness measure for the updated query processing model, wherein the model completeness measure for the updated query processing model indicates a structural similarity measure between a modeling structure of the query definition model and a processing structure of the query processing model at least by ([0021] “The visualization tool also receives information that indicates partial matches of the query subgraphs within the data graph. The visualization tool renders for display, and presents on a display screen, a match graphic that depicts at least some of the vertices and at least some of the edges of the data graph, the complete matches (if any), and the partial matches. For the partial matches, the rendering depends on extent of progress (or maturity) towards completion. For example, for the partial matches, color in the match graphic can depend on the extent of counts of matches for the vertices of the SJ tree. For example, for the vertices of the SJ tree, color and/or size in the progress graphic can depend on the counts of the matches for the vertices of the SJ tree.” [0054] “During the execution of continuous subgraph matching queries on graph-structured data, the results visualization tool can show emerging and evolving patterns in a dynamic data graph, along with a visualization of the SJ tree for a query graph. The depiction of the SJ tree can show statistics that indicate the level of matching for the respective query subgraphs. A matching score can be computed based on where a match occurs in the SJ tree. The matching score can quantify, for example, the count of edges in the query subgraph as a proportion of the count of edges in the query pattern” [0131] discloses the data structures used to store partial matches comprising first and second mapping structures [0224]-[0225] discloses the display rendering for the tree/subtree matching which is based on the count of matching vertices) and the model completeness measure is the extent of progress towards completion of the SJ tree or the matching score which are both based on counting the edges and/or nodes/vertices in the trees/subtrees between the query tree (modeling structure of the query definition model) and the SJ tree stored within the global address space which comprises the subtrees 
…generate a selected portion of the one or more retrieved data items as a partial query output for the data retrieval query at least by ([0223]-[0225] discloses the rendering and display of partial and complete matches as well as a progress graphic based on the continuous/repetitive tree/subtree matching wherein new partial matches (selected portion) can be emphasized within the display).
Choudhury fails to disclose “…comprising: calculate a per-source node retrieval latency measure associated with at least said each data source based on historic data retrieval latency data, and select a data source from plurality of data sources based on the per-source node retrieval latency measure for obtaining the per-source portion; determine whether the model completeness measure satisfies one or more completeness threshold criteria, and in response to determining that the model completeness measure satisfies the one or more completeness threshold criteria, generate a selected portion of the one or more retrieved data items as a partial query output for the data retrieval query”
However, Balachandran teaches the following limitations, determine whether the model completeness measure satisfies one or more completeness threshold criteria at least by ([0032] “the query module may determine that the STsource matches the STquery, or the STquery, matches the STsource, if the “similarity score” calculated based on the matching tree pattern meets or exceeds a predetermined and configurable percentage matching 
and in response to determining that the model completeness measure satisfies the one or more completeness threshold criteria, generate a selected portion of the one or more retrieved data items as a partial query output for the data retrieval query at least by ([0029] “, the query module may convert the STsource and STquery, into “characteristic vectors”” [0047] “the query module may determine a “relevance score” for each of the source code files that contain matching components with respect to the query snippet, and utilize the relevance scores to select top-k number of source code files. The selected top-k number of source code files may be deemed relevant to the query snippet.” [0053] “the query module may calculate the relevance score by accumulating the weighted similarity scores…the query module may sort the relevance scores in a decreasing order, and return the k number of source code files having the top relevance scores”) and a relevance score is determined for each source code file based on accumulated similarity scores of source vectors that were converted from the source subtrees which correspond to matching components that satisfied the matching threshold as disclosed in [0032] responsive to the query; and a top-k number of source code files are deemed relevant to the query snippet (selected portion of the retrieved data items) based on the relevance scores and are returned as results of the query (partial query output for the data retrieval query).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Balachandran into the teaching of Choudhury because both references similarly disclose query processing using trees or graphs of data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Choudhury to further include the determination of whether a level of match satisfies a threshold as in Balachandran in order to return the most relevant results to the query.
Choudhury, Balachandran fail to disclose “…comprising: calculate a per-source node retrieval latency measure associated with at least said each data source based on historic data retrieval latency data, and select a data source from plurality of data sources based on the per-source node retrieval latency measure for obtaining the per-source portion”
However, Raghunath teaches the following limitations, …comprising: calculate a per-source node retrieval latency measure associated with at least said each data source based on historic data retrieval latency data at least by ([0046] “In block 508, the proxy computing node 106 obtains a retrieval latency of the storage node identified in block 504. To do so, in block 510, the proxy computing node 106 obtains a per-byte-latency calculated for the identified storage node. Additionally, in block 510, the proxy computing node 106 obtains a recent request latency calculated for the identified storage node.” [0050] “the proxy computing node 106 calculates an updated recent request latency. As also described previously, in block 536, the recent request latency is calculated (see, a most recently calculated recent request latency. In block 538, each of the updated per-byte-latency calculated in block 530 and the updated recent request latency calculated in block 534 are stored local to the proxy computing node 106 such that each may be retrieved by a next iteration as the most recently calculated per-byte latency and the most recently calculated recent request latency, respectively.”),
and select a data source from plurality of data sources based on the per-source node retrieval latency measure for obtaining the per-source portion at least by ([0052] “In block 544, the proxy computing node 106 generates a chunk request usable for retrieving the chunk of the object (i.e., a portion of the previously request data object) from the storage node identified in block 504.”) and step 508 of Fig. 5 shows the obtaining of a retrieval latency of a storage node in order to determine to chunk the data object in step 516 of Fig. 5 and subsequently transmit the chunk request to the identified storage node in step 548 of Fig. 7 (selecting storage node step 548 based on latency calculated/obtained in step 508).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Raghunath into the teaching of Choudhury, Balachandran because the references similarly disclose query processing. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the selecting of nodes to retrieve 
Regarding claim 20, Choudhury discloses:
A computer program product for processing a data retrieval query using a plurality of data sources, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions configured to: identify a query definition model associated with the data retrieval query, wherein the query definition model defines one or more requested hierarchical relationships between a plurality of requested data nodes for the data retrieval query at least by ([0015]-[0016] disclose building a query graph based on user input (data retrieval query), wherein the query definition model is the query graph, as also shown in at least Fig. 3, which includes/defines the requested hierarchical relationships and plurality of requested data nodes);
transmitting a respective data retrieval request to each data source of the plurality of data sources to obtain a per-source portion of the plurality of requested data nodes that is associated with said each data source… at least by ([0105] discloses more commands that can be executed by the nodes such as global read and write operations [0110] “The communication server (670) is operable to, as a communication endpoint for the local node on the network (612), manage communication of incoming commands from one or more remote nodes and manage outgoing commands to one or more remote nodes. Each of the nodes holds part of the data graph, which allows continuous query processing to proceed even if the data graph is too large to fit in memory at any single one of the nodes. Each of the nodes can then perform specific tasks on the data in its memory (e.g., searching for query subgraphs) and report results to an SJ tree”) and the communication server 670, as shown in at least Fig. 6 transmits the commands, such as searching for query subgraphs, between the nodes which each store a portion of the data graph within a portion of the global address space; further, the data sources of the plurality of data sources are the nodes which each hold part of the data graph, or SJ tree;
and upon obtaining each particular per-source portion from a particular data source of the plurality of data sources, update a query processing model for the data retrieval query based on the particular per-source portion, wherein the query processing model comprises one or more retrieved data items at least by ([0082] “Operations of the continuous subgraph matcher (264) can be executed in parallel with multiple processing cores of the node at which the network analysis tool (260) operates.” [0113] “A data graph can be represented in memory addressed according to a global address space (e.g., in memory (631 . . . 63 n) of different nodes (621 . . . 62 n) of the cluster (610) shown in FIG. 6. In this case, the respective nodes receive update data and make changes to the portion of the data graph stored in memory at that node. Each of the nodes holds part of the data graph, which allows continuous query processing to proceed even if the data graph is too large to fit in memory at any single one of the nodes. Each of the nodes can then perform specific tasks on the data in its memory (e.g., searching for query subgraphs) and report results to an SJ tree. The SJ tree itself can be stored in global memory at the nodes” [0132] “With the one or more processing cores at the given node, operations are then performed to add the new partial matches, if any, of the one or more query subgraphs to one or more corresponding new sets of partial matches of the SJ tree. For example, for a given query subgraph that has been searched, partial matches are added to a corresponding new set of partial matches stored in memory addressed according to a global address space at the given node or another node.” [0160] “when a thread on a processing core at a given node searches for the top-selectivity query subgraph and any triggered query subgraph, if a partial match is found, values for vertices in the partial match are updated in the search control data structure in local memory at the given node. The partial match event is also reported to other nodes, which update their versions of the search control data structure.”) and the query processing model is the SJ tree comprising the subgraphs which is/are continuously searched and updated with retrieved data at an by each node, which stores a portion of the SJ tree, based on the query graph/subgraph,
determine a model completeness measure for the updated query processing model, wherein the model completeness measure for the updated query processing model indicates a structural similarity measure between a modeling structure of the query definition model and a processing structure of the query processing model at least by ([0021] “The visualization tool also receives information that indicates partial matches of the query subgraphs within the data graph. The visualization tool renders for display, and presents on a display screen, a match graphic that depicts at least some of the vertices and at least some of the edges of the data graph, the complete matches (if any), and the partial matches. For the partial matches, the rendering depends on extent of progress (or maturity) towards completion. For example, for the partial matches, color in the match graphic can depend on the extent of progress towards completion… The visualization tool can repeat these operations as the data graph changes.” [0022] “The visualization tool can render for display, and present on a display screen in conjunction with the match graphic, a progress graphic that depicts vertices of an SJ tree for the query graph. The rendering the progress graphic can depend at least in part on counts of matches for the vertices of the SJ tree. For example, for the vertices of the SJ tree, color and/or size in the progress graphic can depend on the counts of the matches for the vertices of the SJ tree.” [0054] “During the execution of continuous subgraph matching queries on graph-structured data, the results visualization tool can show emerging and evolving patterns in a dynamic data graph, along with a visualization of the SJ tree for a query graph. The depiction of the SJ tree can show statistics that indicate the level of matching for the respective query subgraphs. A matching score can be computed based on where a match occurs in the SJ tree. The matching score can quantify, for example, the count of edges in the query subgraph as a proportion of the count of edges in the query pattern” [0131] discloses the data structures used to store partial matches comprising first and second mapping structures [0224]-[0225] discloses the display rendering for the tree/subtree matching which is based on the count of matching vertices) and the model completeness measure is the extent of progress towards completion of the SJ tree or the matching score which are both based on counting the edges and/or nodes/vertices in the trees/subtrees between the query tree (modeling structure of the query definition model) and the SJ tree stored within the global address space which comprises the subtrees stored locally within the memory of each node (processing structure of the query processing model);
…generate a selected portion of the one or more retrieved data items as a partial query output for the data retrieval query at least by ([0223]-[0225] discloses the rendering and display of partial and complete matches as well as a progress graphic based on the continuous/repetitive tree/subtree matching wherein new partial matches (selected portion) can be emphasized within the display).
Choudhury fails to disclose “…comprising: calculate a per-source node retrieval latency measure associated with at least said each data source based on historic data retrieval latency data, and select a data source from plurality of data sources based on the per-source node retrieval latency measure for obtaining the per-source portion; determine whether the model completeness measure satisfies one or more completeness threshold criteria, and in response to determining that the model completeness measure satisfies the one or more completeness threshold criteria, generate a selected portion of the one or more retrieved data items as a partial query output for the data retrieval query”
However, Balachandran teaches the following limitations, determine whether the model completeness measure satisfies one or more completeness threshold criteria at least by ([0032] “the query module may determine that the STsource matches the STquery, or the STquery, matches the STsource, if the “similarity score” calculated based on the matching tree pattern meets or exceeds a predetermined and configurable percentage matching threshold (e.g., 75% or more).”) and the model completeness measure is the similarity score while the completeness threshold criteria is the percentage matching threshold,
and in response to determining that the model completeness measure satisfies the one or more completeness threshold criteria, generate a selected portion of the one or more retrieved data items as a partial query output for the data retrieval query at least by ([0029] “, the query module may convert the STsource and STquery, into “characteristic vectors”” [0047] “the query module may determine a “relevance score” for each of the source code files that contain matching components with respect to the query snippet, and utilize the relevance scores to select top-k number of source code files. The selected top-k number of source code files may be deemed relevant to the query snippet.” [0053] “the query module may calculate the relevance score by accumulating the weighted similarity scores…the query module may sort the 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Balachandran into the teaching of Choudhury because both references similarly disclose query processing using trees or graphs of data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Choudhury to further include the determination of whether a level of match satisfies a threshold as in Balachandran in order to return the most relevant results to the query.
Choudhury, Balachandran fail to disclose “…comprising: calculate a per-source node retrieval latency measure associated with at least said each data source based on historic data retrieval latency data, and select a data source from plurality of data sources based on the per-source node retrieval latency measure for obtaining the per-source portion”
Raghunath teaches the following limitations, …comprising: calculate a per-source node retrieval latency measure associated with at least said each data source based on historic data retrieval latency data at least by ([0046] “In block 508, the proxy computing node 106 obtains a retrieval latency of the storage node identified in block 504. To do so, in block 510, the proxy computing node 106 obtains a per-byte-latency calculated for the identified storage node. Additionally, in block 510, the proxy computing node 106 obtains a recent request latency calculated for the identified storage node.” [0050] “the proxy computing node 106 calculates an updated recent request latency. As also described previously, in block 536, the recent request latency is calculated (see, e.g., Equation 2 above) as a function of the weighted parameter, the request completion time, and a most recently calculated recent request latency. In block 538, each of the updated per-byte-latency calculated in block 530 and the updated recent request latency calculated in block 534 are stored local to the proxy computing node 106 such that each may be retrieved by a next iteration as the most recently calculated per-byte latency and the most recently calculated recent request latency, respectively.”),
and select a data source from plurality of data sources based on the per-source node retrieval latency measure for obtaining the per-source portion at least by ([0052] “In block 544, the proxy computing node 106 generates a chunk request usable for retrieving the chunk of the object (i.e., a portion of the previously request data object) from the storage node identified in block 504.”) and step 508 of Fig. 5 shows the obtaining of a retrieval latency of a storage 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Raghunath into the teaching of Choudhury, Balachandran because the references similarly disclose query processing. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the selecting of nodes to retrieve data based on their latency as in Raghunath in order improve the efficiency of data retrieval.
Claims 18-19 recite equivalent claim limitations as the computer-implemented method of claims 4-5, except that they set forth the claimed invention as an apparatus, as such they are rejected for the same reasons as applied hereinabove.

Claims 2-3, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury (US 2018/0329958) in view of Balachandran (US 2015/0046492) and Raghunath (US 2017/0093976) and further in view of White (US 10,268,735).
As per claim 2, claim 1 is incorporated, Choudhury fails to disclose “wherein: the query definition model defines, based on the one or more requested hierarchical relationships, a respective hierarchical degree for each requested data node of the plurality of requested data nodes, …, and the structural similarity measure between the modeling structure of the query definition model and the processing structure of the query processing model is determined based on a particular hierarchical degree of a retrieved data item of a plurality of retrieved data items that has a lowest hierarchical degree among the plurality of retrieved data items”
However, Balachandran teaches the following limitations, wherein: the query definition model defines, based on the one or more requested hierarchical relationships, a respective hierarchical degree for each requested data node of the plurality of requested data nodes at least by ([0033] “the query module may evaluate the one or more identified source sub-trees, and discard those source sub-trees that may be “subsumed by” (completely or substantially contained in) other matching source sub-trees. For example, an identified STsource having “root node 4” in the source AST 330 may be covered by another identified STsource having “root node 3” in the source AST 330. Thus, the query module may aggregate the source sub-trees by including the source sub-tree having root node 3, but not the source sub-tree having root node 4, for further processing.”) and the hierarchical degree for each requested node are shown at least in the query AST 310 of Fig. 3 as the numbers such as “1”, “2”, “3” corresponding to the node with which it labels and corresponds to the level within the tree that the node, and other nodes on the same level, exist at,
and the structural similarity measure between the modeling structure of the query definition model and the processing structure of the query processing model is determined based on a particular hierarchical degree of a retrieved data item of a plurality of retrieved data items that has a lowest hierarchical degree among the plurality of retrieved data items at least by ([0033] “the query module may evaluate the one or more identified source sub-trees, and discard those source sub-trees that may be “subsumed by” (completely or substantially contained in) other matching source sub-trees. For example, an identified STsource having “root node 4” in the source AST 330 may be covered by another identified STsource having “root node 3” in the source AST 330. Thus, the query module may aggregate the source sub-trees by including the source sub-tree having root node 3, but not the source sub-tree having root node 4, for further processing.”) and, when determining structural similarity, the STsource (processing structure) with the lowest degree or the STsource that has root node 3 (lowest degree) as in the example, is determined resulting in the largest and most relevant subtree for outputting responsive to the query/query AST (modeling structure).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Balachandran into the teaching of Choudhury because both references similarly disclose query processing using trees or graphs of data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Choudhury to further include the determining of a structural similarity based on retrieved data items that represent the lowest hierarchical degree of the retrieved items as in Balachandran in order to avoid returning single node or overly small subtrees that are already covered by larger subtrees.
Choudhury, Balachandran, Raghunath fail to explicitly disclose “each respective hierarchical degree for a requested data node of the plurality of requested data nodes is determined based on a hierarchical distance of the requested data node from a root data node of the plurality of requested data nodes”
However, White teaches the above limitation at least by ([cols. 2-3, lines 60-8] “determining whether a first node, which is associated with a first entity of a first data source, matches and represents a same object as a second node, which is associated with a second entity of a second, different data source, comprises calculating a first relational classification score for the first node in a first graph that has been created and stored in a computer memory based upon the first entity of the first data source and calculating a second relational classification core for the second node in a second graph that has been created and stored in the computer memory based upon the second entity of the second data source, including calculating each relational classification score as a measure of a logical position of the first node, and based upon relationships to other nodes by calculating a distance of the first node to a root node of the first graph”) and the calculating of each of the relational classifications scores (each respective hierarchical degree) comprises at least calculating a distance of a node, such as the first node (requested node), to a root node of the graph, such as the first graph; these scores are used to determine whether the first node (requested node) represents the same object as the second node or another node, for example.
 prior to the effective filing date of the claimed invention to incorporate the teaching of White into the teaching of Choudhury, Balachandran, Raghunath because the references similarly disclose the matching and comparison of data represented by trees or graphs. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the calculation of relational classification scores for nodes of trees as in White in order to determine whether or not the nodes represent the same objects using the improved algorithm ([col. 1, lines 16-20], White).
As per claim 3, claim 2 is incorporated, Balachandran further discloses:
wherein the structural similarity measure between the modeling structure of the query definition model and the processing structure of the query processing model satisfies the one or more completeness threshold criteria when the particular hierarchical degree is below a hierarchical degree threshold at least by ([0033] “the query module may evaluate the one or more identified source sub-trees, and discard those source sub-trees that may be “subsumed by” (completely or substantially contained in) other matching source sub-trees. For example, an identified STsource having “root node 4” in the source AST 330 may be covered by another identified STsource having “root node 3” in the source AST 330. Thus, the query module may aggregate the source sub-trees by including the source sub-tree having root node 3, but not the source sub-tree having root node 4, for further processing.” [0035] “the query 
Claim 17 recites equivalent claim limitations as the computer-implemented method of claim 2, except that it sets forth the claimed invention as an apparatus, as such it is rejected for the same reason as applied hereinabove.

Response to Arguments
The following is in response to the amendment filed on 10/29/21.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pg. 14, applicant argues that the pending claims are not directed to any abstract idea.
In response to the preceding argument, examiner respectfully submits that the pending claims are directed to multiple abstract ideas comprising mental processes and mathematical concepts. Further, in the current office action, the “calculating” and “transmitting” steps are directed to mathematical concepts and an insignificant extra-
Regarding 35 USC 101, on pgs. 16-17, applicant argues that the pending claims recite practical applications and further cites Enfish and McRo. Applicant further describes the alleged improvements or benefits of the invetion
In response to the preceding argument, examiner respectfully submits that the instant claims are not analogous to those as in Enfish or McRo, which claim inventions directed to a self-referential database and lip synchronization, respectively. Therefore, these claims would not similarly show an improvement which would implement the judicial exception into a practical application. The claims only recite generating a partial query output which is not an improvement because it is directed to insignificant extra-solution activity that is well-understood, routine and conventional. Further, the claim does not recite any other limitations pertaining to graph-based query systems, or clearly link the claimed invention to performing steps that would “make existing graph-query-based data retrieval systems more efficient”. Further, the claims also fail to mention any limitations that pertaining to incremental delivery of partial query outputs as also mentioned by the applicant.
Regarding 35 USC 101, on pg. 18, applicant argues that the claims recite significantly more than the abstract idea.
In response to the preceding argument, examiner respectfully submits that the applicant states that various features in the claim, in combination, recite an inventive concept that is significantly more than the abstract idea without identifying which limitations provide the inventive concept and how they constitute an inventive concept.

Applicant’s arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.

	
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169